*2ORDER
The Disciplinary Review Board having reported to the Court, recommending that GERALD WEINGART of WAYNE, who was admitted to the bar of this State in 1970, be suspended for two years with all but six months of that suspension being suspended, based on his violations of RPC 1.3 (due diligence), RPC 1.4(a) (failure to communicate honestly), RPC 8.4(c) (dishonesty and misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and GERALD WEIN-GART is hereby suspended from the practice of law for a period of two years, all but six months of said suspension to be suspended, effective February 9, 1992, and until the further Order of the Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by respondent, pursuant to Rule 1:21-6, shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.